Case: 12-31075           Document: 00512287003              Page: 1      Date Filed: 06/25/2013



            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                     FILED
                                                                                    June 25, 2013
                                          No. 12-31075
                                        Summary Calendar                            Lyle W. Cayce
                                                                                         Clerk

IN RE: VIOXX PRODUCTS LIABILITY LITIGATION
---------------------------------------------------------------------------

ELENA STRUJAN,

                                                          Plaintiff-Appellant

v.

MERCK AND COMPANY, INCORPORATED,

                                                          Defendant-Appellee


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:05-MD-1657
                                 USDC No. 2:07-CV-906


Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Elena Strujan, a nonprisoner, filed a civil complaint against Merck and
Company, Incorporated (Merck), for damages based on her use of the drug Vioxx.
Because she failed to disclose her potential claim against Merck in a prior
bankruptcy petition, the district court found that the doctrine of judicial estoppel




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31075    Document: 00512287003       Page: 2   Date Filed: 06/25/2013

                                   No. 12-31075

applied and granted Merck’s summary judgment motion. The district court also
denied Strujan’s motion for leave to proceed in forma pauperis (IFP) on appeal.
      Strujan now moves in this court for leave to proceed IFP on appeal. An
IFP movant must demonstrate that she is a pauper and that she will raise
nonfrivolous issues on appeal. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982). Strujan has not demonstrated that she has a nonfrivolous argument for
appeal regarding the district court’s judicial estoppel finding and grant of
summary judgment. See Love v. Tyson Foods, Inc., 677 F.3d 258, 261-62 (5th
Cir. 2012); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, her
motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See 5TH CIR. R. 42.2.




                                        2